Case 3:19-cv-11478-KAR Document2-1 Filed 07/08/19 Pagelof12

 
Case 3:19-cv-11478-KAR Document 2-1 Filed 07/08/19 Page 2 of 12

COMMONWEALTH OF MASSACHUSETTS
Office of Consumer Affairs and Business Regulation

DIVISION OF INSURANCE
4000 Washington Street « Suite 810 « Boston, MA 02118-6200
(617) 521-7794 » FAX (617) 521-7475

 

hitp:/Avww.mass.gov/doi
CHARLES 0. BAKER MIKE KENNEALY
GOVERNOR SECRETARY OF HOUSING AND
ECONOMIC DEVELOPMENT
KARYN E. POLITO EDWARD A. PALLESCHI
LIEUTENANT GOVERNOR UNDERSECRETARY
GARY D. ANDERSON
COMMISSIONER OF INSURANCE
June 18, 2019

AMGUARD INSURANCE COMPANY
Attn: Marshall Kornblatt

16 South River Street

Wilkes Barre, PA 18702

Re: Service of Process

Dear Mr. Kornblatt:
_Enclosed you will find legal process which was served upon the Commissioner of Insurance.
in his capacity as attorney and registered agent for, Service of Process* for a foreign insurance

company, as provided for in Massachusetts General Laws. Chapter 175. §151(3) and §154.

* Please note: All future inquiry or correspondence should be directed to the attention of the
attorney of record of the enclosed documents.

Sincerely, .

Stacy Siegan
Assistant to the General Counsel
(617) 521-7310

Enclosure( Ss)

PC Data Centers Tuesday, June 25, 2019 10:49:28 AM
if you

NOTICE TO DEFENDANT - You need not appear personally in court to answer the complaint but

B17 East Prtarani Sed LLC

Beran Wamanay GURY Inyuvany

Cornpanicy Wn ea ts wi
Bait

claim to have a defense, either you or your attorney must serve a copy of your written answer within

20 days as specified herein and also file the original in the Clerk’s Office

Am 6UPCED INyuante (mga

Case 3:19-cv-11478-KAR Document 2-1 Filed 07/08/19 Page 3 of 12

Suyexicr Court Department of the

COMMONWEALTH OF MASSACHUSETTS.
HAMPSHIRE, SS: Trill Court of the Commonwealth
Cril Action

: No 1&0 WO004K
Plaintiff (s)

¥.

oe

SUMMONS

y Wiiuant FQENY Defendant (s)

 

 

_ day of Jur .

To the above-named Defendant : AMNGUACO youainy (awpany
You are hereby summonsed and required to serve upon Cnrtoenad ue ,
oy,

plaintiff — attomey, whose address is|p QCA(CN St , SUte Bes, Basten, MA

an answer to the complaint which is herewith served upon you, within 20 days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default
will be takeri against you for the relief demanded in the complaint. You are also required to file
your answer to the complaint in the office of the Clerk of this court at Northampton, either before
service upon plaintiff attorney or within a reasonable time therafter. .

. Unless otherwise provided by Rule 13(a), your answer must state as a counterclaim any.

- .¢laim which you may have against the plaintiff which arises out of the transaction or occurrence

that is the subject matter of the plaintiff claim or you will theresfter be barred from making such
claim in any other action. :

Witness, Judith Fabricant, Esquire at Northampton, the 4 ™
_ in the year of our Lord two thousand Fj

 frney Jebenaishs

CLERK-MAGISTRATE

Notes:
1. This summons is issued pursuant to Rule 4 of the Massachusetts Rules of Civil Pacedure. . .
2. When more than one defendant is involved, the names of all defendants should epear in the caption. If'a separate summons is

used for each defendant, each should be addressed to the particular defendant.

ae

PC Data Centers Tuesday, June 25, 2019 10:49:28 AM
Case 3:19-cv-11478-KAR Document 2-1 Filed 07/08/19 Page 4 of 12

PROOF OF SERVICE OF PROCESS

[hereby certify and return thaton JUNE. 3, del 200
I served a copy of the within summons, together with a copy of the omplaint in this action upon the
within-named defendant, in the following manner (See Mass. R. Civ. P. (d) (1-5):

By FirstClass Hail to Am Gvard. Tnsvrance lomp .
at Ib Sovth River Strut, Wilkes Bare, Ph jee Ss

Dated: ; 200. V™
NB. TOPROCESS SERVER: - - Ts v- oo
— STAY S1EGAM
"PLEASE PLACE DATE YOU MAKE SERVICE ON DEFINDANT IN THIS BOX ON THE:
ORIGINAL AND ON COPY SERVED OF PERRY ANT

CEIVED
. JUN 18 2019

Ov Los
LEGAL DIVISION

 

 

 

 

 

 

 

 

 

 

 

PC Data Centers Tuesday, June 25, 2019 10:49:28 AM
Case 3:19-cv-11478-KAR Document 2-1 Filed 07/08/19 Page 5 of 12

COMMONWEALTH OF MASSACHUSETTS

 

 

HAMPSHIRE, SS. SUPERIOR COURT DEPARTMENT

DOCKET NO.
)
57 EAST PLEASANT STREET, LLC, _—+)
Plaintiff, )
)
v. )

) COMPLAINT
BERKSHIRE HATHAWAY GUARD )
INSURANCE COMPANIES in cooperation )
with PHILLIPS INSURANCE AGENCY, )
and AMGUARD INSURANCE COMPANY )
Defendants. )
)

INTRODUCTION

This is an action by an insured against its insurance company alleging unfair methods of
competition and unfair and deceptive acts and practices in the business of insurance pursuant to
M.G.L. c.176D and violation of M.G.L. 93A in relation to an insurance policy for property located
in Amherst, Hampshire County, Massachusetts.

PARTIES
1. Plaintiff 57 East Pleasant Strect, LLC (“Plaintiff”) is a domestic limited liability company

with a principal place of business at 37 S. Pleasant Street, 2nd Floor, Amherst, MA 01002..

2. Defendant Berkshire Hathaway GUARD Insurance Companies in cooperation with Phillips
Insurance Agency (“GUARD”) is a foreign insurance company, authorized to do-business in
Massachusetts, with a listed address of P.O. Box 1368, Wilkes-Barre, PA 18703.

3. Defendant AmMGUARD Insurance Company (AmGUARD) is a foreign insurance company,
authorized to do business in Massachusetts, with a principal place of business listed at address

at 39 Public Square, Wilkes-Barre, PA, 18703.

PC Data Centers Tuesday, June 25, 2019 10:49:28 AM

 
10.

11.

12.

13.

14.

Case 3:19-cv-11478-KAR Document 2-1 Filed 07/08/19 Page 6 of 12

JURISDICTION AND VENUE

. Jurisdiction is proper in this Court pursuant to M.G.L. ¢. 212, § 3

. Venue is proper in this Court pursuant to M.G.L. c. 223, § 1.

FACTS

Plaintiff is in the residential property business.

- GUARD and AmMGUARD (collectively, “Defendant”) are a commercial insurance company.

Plaintiff is the holder of a comprehensive business owner’s insurance policy offered by
Defendant (Policy No. FIBP968952) (“Policy”).

In or around late August 2018, at property owned by Plaintiff and covered by the Policy, a
catastrophic failure of a pipe(s)/valve(s) within a plumbing/heating/cooling system occurred
leading to the need for remediation and/or replacement (“Insured Event”).

Plaintiff then filed a claim with Defendant for coverage of the Insured Event (Claim No.
FIBP968952-001-001-001) (“Claim”).

In or around late 2018, Plaintiff received notice that Defendant denied its Claim based on the
“wear and tear” exclusion contained in the Policy (“Denial”).

In a letter dated January 25, 2019, Plaintiff responded to Defendant’s Denial and provided facts
and documentation to rebut the same.

In a letter dated February 12, 2019, Defendant reaffirmed its Denial and further stated, “if you
believe our determination was based on information or documentation that is in error please
advise us in wniting ... and we will promptly reconsider our determination.”

In a letter dated April 22, 2019, Plaintiff again rebutted Defendant’s Denial with facts and
documentation, including, expert analysis of the Insured Event and Policy application, and

requested “copies of all reports and documentation, including, but not limited to any site visit

PC Data Centers Tuesday, June 25, 2019 10:49:28 AM

 
15.

16.

17.

18.

19.

20.

21.

22.

23.

24.

Case 3:19-cv-11478-KAR Document 2-1 Filed 07/08/19 Page 7 of 12

report that led to the determination [of the Denial],” and further advised that said letter be
considered formal demand pursuant to M.G.L. c.176D and M.G.L. ¢.93A.

On or around May 7, 2019, having gotten no response from Defendant to the April 22, 2019
correspondence, Plaintiff sent a follow up e-mail.

Later, on or around May 7, 2019, Defendant responded to the April 22, 2019 correspondence
stating, the April 22, 2019 Ictter “is now under further review by management,” and forwarded
a copy of the Defendant’s disclaimer language and a denial letter from Hartford Steam Boiler
dated November 6, 2018.

To date Plaintiff has heard nothing more from Defendant.

To date Defendant has not provided Plaintiff the requested “copies of all reports and
documentation, including, but not limited to any site visit report that led to the determination
[of the Denial].”

Plaintiff has provided Defendant information necessary to form the basis of a reasonably clear
claim that the Insured Event is in fact covered by the Policy

Itis Defendant’s duty to acknowledge and act reasonably promptly upon communications with
respect to claims arising under insurance policies.

It is Defendant’s duty to adopt and implement reasonable standards for the prompt
investigation of the Claim.

It is Defendant's duty to fully investigate the Claim based upon all available information.

It is Defendant’s duty to effectuate fair and equitable settlements of claims in which liability

has become reasonably clear.

To date, Defendant has failed its duties, including, but not limited to those as alleged in

paragraphs 20-23.

 

PC Data Centers Tuesday, June 25, 2019 10:49:28 AM
Case 3:19-cv-11478-KAR Document 2-1 Filed 07/08/19 Page 8 of 12

COUNT ONE- PAYMENT OF INSURANCE PROCEEDS
25. Plaintiff realleges paragraphs 1- 24.
26. Plaintiff has provided Defendant information necessary to form the basis of a reasonably clear
claim that the Insured Event is in fact covered by the Policy
27. Defendant has a duty to remit insurance proceeds to cover Plaintiff's Claim filed on the basis
that it is reasonably clear that the Insured Event is in fact covered by the Policy.
28. Defendants is in breach of its duty.

WHEREFORE, Plaintiff 57 East Pleasant Street, LLC demands judgment against
Defendants Berkshire Hathaway GUARD Insurance Companies in cooperation with Phillips
Insurance Agency and AmGUARD Insurance Company, jointly and severally, for payment of
insurance proceeds and all other damages, plus interest, costs and all other relief deemed just by
this Court.

COUNT TWO — VIOLATION OF M.G.L. c. 176D sec.3
UNFAIR METHODS OF COMPETITION AND UNFAIR OR DECEPTIVE ACTS
OR PRACTICES
(GUARD and AmGUARD)

29. Plaintiff realleges paragraphs | through 28.
30. Defendant is a “person” engaged in the business of insurance and subject to M.G.L. c. 176D.
31. Defendant engaged in unfair methods of competition and unfair or deceptive acts or practices

as alleged in paragraphs 10-24.
32. Defendant’s unfair and deceptive actions caused Plaintiff to suffer pecuniary damages in

excess of $25,000.00.
33. Defendant’s actions as detailed above constitute an unfair or deceptive act or practice in the

business of insurance and are violations of M.G.L. c. 176D.

PC Data Centers Tuesday, June 25, 2019 10:49:28 AM

 
Case 3:19-cv-11478-KAR Document 2-1 Filed 07/08/19 Page 9 of 12

34. All conditions precedent to the maintenance of this action have been performed.
WHEREFORE, Plaintiff 57 East Pleasant Street, LLC demands judgment against

Defendants Berkshire Hathaway GUARD Insurance Companies in cooperation with Phillips

Insurance Agency and AmMGUARD Insurance Company, jointly and severally, for its damages,

plus interest, costs and all other relief deemed just by this Court.

COUNT THREE — VIOLATION OF M.GLL. c. 93A
UNFAIR OR DECEPTIVE TRADE PRACTICES
(GUARD and AmGUARD)

35. Plaintiff re-alleges paragraphs 1 through 34.

36. Plaintiff is a business for the purpose of G.L. c. 93A, § 11.

37. At all times relevant to this action, Defendant was engaged in trade or commerce within the
Commonwealth of Massachusetts and the facts giving rise to the present action arose from
such trade or commerce.

38. Defendant knowingly and willfully cngaged in actions that were unfair and deceptive as
alleged in paragraphs 10-24 and 26-30.

39. Defendant’s unfair and deceptive actions caused Plaintiff to suffer pecuniary damages in
excess of $25,000.00.

40. Defendant’s actions as detailed above are breaches of the covenant of good faith and fair
dealing, and constitute knowing and willful violations of M.G.L. c. 93A.

41. All conditions precedent to the maintenance of this action have been performed.

WHEREFORE, Plaintiff 57 East Pleasant Street, LLC demands judgment against

Defendants Berkshire Hathaway GUARD Insurance Companies in cooperation with Phillips

Insurance Agency and AmGUARD Insurance Company, jointly and severally, for three times its

actual damages, plus interest, costs and attorneys’ fees as provided by G.L. c. 93A, §§ 2 and 11.

PC Data Centers Tuesday, June 25, 2019 10:49:28 AM

 
Case 3:19-cv-11478-KAR Document 2-1 Filed 07/08/19 Page 10 of 12

Dated: June 6, 2019

Respectfully submitted,

Plaintiff
57 EAST PLEASANT STREET, LLC
By ytsuttomeys:

 

Christopher DVStrang, BBO No. 664742
cstrang@)strangscott.com

Andrea N. Jacobs, BBO No. 693754
ajacobs@strangscott.com

STRANG, SCOTT, GIROUX & YOUNG, LLP
6 Beacon Street, Suite 305

Boston, MA 02108

(857) 233-5534

PC Data Centers Tuesday, June 25, 2019 10:49:28 AM
Case 3:19-cv-11478-KAR Document 2-1 Filed 07/08/19 Page 11 of 12

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

CIVIL ACTION COVER SHEET DOCKET NUMBER Trial Court of Massachusetts .
The Superior Court
PLAINTIFF(S}: 57 East Plexsant Suoct, LLC COUNTY
Hampshire
ADDRESS: 37 S, Pleasant Street, 2nd Floor, Amhens!, MA 01002
DEFENDANTI{S}: Berkshire Hathaway GUARD | Campanies in coop on wilting
AmGUARD Insurance Company
ATTORNEY: Chnstopher D Strang, Andrea N. Jacons
ADORESS: Strang, Soot, Giroux & Young ADDRESS: GUARD: P.O. Box 1368, Wikes-Barre, PA 18703
6 Bescon Street, Suite 305 AmGaurd: 30 Pubs Square, Wikes-Barte, PA, 18708
Boston, MA 02108
g80: Strang 664742 Jacobs Ox3754

 

 

 

TYPE OF ACTION AND TRACK DESIGNATION (soo reverse side)

CODE NO. TYPE OF ACTION (specify) TRACK HAS A JURY CLAIM BEEN MADE?
A06, AS insurance Contract, Other Contract/Business Apti F {_]ves NO

“If “Other please describe: — Vitation of 1780 and O34

 

 

 

STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212, § 3A

The following is a full, itemized and detailed statement of the facts on which the undersigned plaintiff or plaintiff counsel relles to determine money damagas. For
this form, disregard double or treble damage claims: indicate single damages only.

TORT CLAIMS
{attach additional sheets as necessary)

A. Documented medical expenses to date:
1. Total hospita! expenses Peeves seceenereeeceenssavasevandonesanssenseeseuenusserevateas
2. Total doctor expenses
3. Total chiropractic expenses :
4. Tatal physical therapy expenses .......... lneseeeneresacetoneaeneesenassneteaseccanssesenedsenenensenens sas sons
5. Total other expenses (describe below)

 

 

 

 

ABAEAMW

Subtotal {A}:

 

B, Documented lost wages and compensation to date ... $
IC. Documented property damages to dated “ $
D. Reasonably anticipated future medical and hospitat expenses $
E. Reasonably anticipated fost Wages «...essssnssessersssssecersssensernsseenesinasninssstsnststrtnntutstnsvenuseeuenstieroneeeee
F. Other documented Items of damages (describe below)

ne
renters
pment
—eeereremenersniinitite

 

 

 

“wu

 

G. Briefly describe plaintiff's injury, including the nature and extent of injury:
TOTAL. (A-F):$

{attach additional sheets as necessary}

Provide a detailed description of claims(s):
This is an action by an insured against its sh alleging unfair methods of competition and unfalr and TOTAL: $ ——28,000+

deceptive acts and practices in the business of insfrance Alursu: G.L. ¢.178D, M.G.L. 934
Signature of Attornoy/Pro Se Plaintiff: X Date: Jun 6, 2018

RELATED ACTIONS: Please provide the case_nuitiber, cay name, and county of any related actions pending in the Superior Court.

 

 

CERTIFICATION PURSUANT- TO SJC RULE 1:18

| hereby certify that | have complied with requjrements of Rule § of th upreme Judicial Court Uniform Rules on Dispute Resolution (SJC
i i ith | i urt-connected dispute resolution services and discuss with them the
resolution.

    
 
 

Date: Jun 6, 2019

 

 

 

 

PC Data Centers Tuesday, June 25, 2019 10:49:28 AM
 

Case 3:19-cv-11478-KAR Document 2-1 Filed 07/08/19 Page 12 of 12

 

 

 

DOCKET NUMSER iS
CIVIL TRACKING ORDER Trial Court of Massachusetts ( .
(STANDING ORDER 1- 88) 1980CV00098 The Superior Court N Uy

CASE NAME: Harry Jekanowski, Jr., Clerk of Courts

57 East Pleasant Street, LLC vs. Berkshire Hathaway Guard Insurance
Companies in cooporation with Phillips Insurance Agency et al

 

%©: Christopher Strang, Esq. COURT NAME & ADDRESS .
Strang, Scott, Giroux & Young, LLP i. ere heer ty Superior Court
6 Beacon St P.O. Box 1119
Suite 305 Northampton, MA 01061

Boston, MA 02108

 

 

TRACKING ORDER -F - Fast Track
You are hereby notified that this case is on the track referenced above as per Superior Court Standing
Order 1-88. The order requires that the various stages of litigation described below must be completed not later

than the deadlines indicated.

STAGES OF LITIGATION

DEADLINE

 

SERVED BY FILED BY HEARD BY

 

Service of process made and retum filed with the Court

09/09/2019

 

Response to the complaint filed (also see MRCP 12)

10/08/2019

 

All motions under MRCP 12, 19, and 20

10/08/2019 11/07/2019 12/09/2019

 

All motions under MRCP 15

10/08/2019 11/07/2019 12/09/2019

 

All discovery requests and depositions served and non-expert
depositions completed

04/06/2020

 

All motions under MRCP 56

05/05/2020 06/04/2020

 

 

 

 

 

 

 

 

Final pre-trial conference held and/or firm trial date set 10/02/2020
¢
Case shall be resolved and judgment shall issue by ° 06/09/2021
The final pre-trial deadline is not the scheduled date of the conference. You will be notified of that date ata later time.

Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.

This case is assigned to

 

DATE ISSUED ASSISTANT CLERK

06/10/2019 Harry Jekanowski, Jr.

 

PHONE

 

 

 

DateTene Preted 08-10-2099 11°15 20

BCVIAR O82018

PC Data Centers Tuesday, June 25, 2019 10:49:28 AM
